Citation Nr: 1201520	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-17 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed hyperthyroidism.



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from September 1981 to February 1992. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the RO. 

In May 2011, the Board found that new and material evidence sufficient to reopen the Veteran's previously denied claim of service connection for hyperthyroidism had been received.  The reopened claim was then remanded to the RO for further development.  The case is once again before the Board. 


FINDING OF FACT

The Veteran is shown as likely as not to have developed Graves' disease within six months after his separation from active service. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran , his disability manifested by Graves' disease is presumed to have been incurred in his period of active duty.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  

VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that service connection for Graves' disease is being granted.  

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA is rendered moot by the complete grant of the service connection in this case.


II.  Analysis 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including endocrinopathies, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  In this capacity, the Board notes that endocrinopathy is defined as any disease due to a disorder of the endocrine system.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 613 (30th ed. 2003).  

Here, the record indicates that the Veteran has been diagnosed with hypothyroidism and Graves' disease.  Graves' disease is defined as "a syndrome of diffuse hyperplasia of the thyroid . . . [c]haracteristics include hyperthyroidism, usually with goiter and ophthalmic symptoms."  Id at 534. 

In order to warrant a compensable rating for hyperthyroidism, the evidence must show tachycardia, which may be intermittent, and tremor, or; continuous medication required for control.  38 C.F.R. § 4.119, Diagnostic Code 7900 (2011).

Here, the record establishes that the Veteran was discharge from service in February 1992.  

In a March 2009 statement, the Veteran's sister stated that he came to live with her after his discharge from service.  At this time, she noticed that the Veteran "was constantly fatigued, his hands would tremble and shake, and he would avoid the sun."  She also recalled that the Veteran complained that his heart would beat faster than normal.  

A laboratory report from April 1993 indicated that the Veteran had hyperthyroidism.  A private treatment record from July 1993 noted that the Veteran was taking hyperthyroidism medication.  

Pursuant to the Board's May 2011 remand, the Veteran was afforded a VA examination in July 2011.  After reviewing the Veteran's claims folder and conducting a clinical examination, the examiner stated that the Veteran's "Graves' disease of the thyroid began within the first 3-6 months after his separation from the military." 

In light of the fact that the Veteran developed Graves' disease within the first year of his separation from service and developed a racing heart and tremors, the Board finds that service connection for Graves' disease is warranted on a presumptive basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for Graves' disease is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


